Citation Nr: 0815038	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-24 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968 in the United States Marine Corps, including 
service in the Republic of Vietnam.  He received a Vietnam 
Service Medal, Vietnam Campaign Medal, and Presidential Unit 
Citation.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted service connection 
for PTSD, evaluated at 30 percent disabling.  The veteran 
perfected a timely appeal contesting the assigned rating.

The veteran testified at a video conference hearing in 
February 2008.  A transcript of that hearing is associated 
with the claims file.

The issues of entitlement to service connection for a rash, a 
disability manifested by nerve damage to the left side of 
face, and multiple sclerosis have been withdrawn, as 
reflected in the February 2008 hearing transcript on page 2, 
and are no longer a part of this appeal.  The Board will, 
therefore, not discuss those issues.  


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD 
result in social and industrial impairment with reduced 
reliability and productivity due to social isolation and 
avoidance; intrusive memories, flashbacks and nightmares; 
hypervigilance; irritability; anxiety; insomnia, mild memory 
loss; and difficulty in maintaining relationships; with a 
most recent GAF score of 50.  Any occupational deficiencies 
and impairment of concentration appears to be primarily 
attributed to multiple sclerosis.  There is no evidence of 
delusional ideations, hallucinatory perceptions, or 
obsessive-compulsive tendencies.  


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for 
PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case (SOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Here, the RO provided 
the veteran with pre-adjudicatory notice of the VCAA in July 
2004.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded; such notification was provided 
in a January 2008 letter.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating for that 
condition has been assigned.  Thus, the veteran has been 
awarded the benefit sought, and his claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 
490-491.  As a result, section 5103(a) notice is no longer 
required as to this matter.  This is so because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance that 
after awarding the veteran service connection for PTSD and 
assigning an initial disability rating for that condition, he 
filed a March 2005 Notice of Disagreement (NOD) contesting 
the initial rating determination.  By that same NOD, the 
veteran also elected to participate in the review process by 
a Decision Review Officer (DRO).  The RO furnished the 
veteran a December 2005 Statement of the Case (SOC) that 
addressed the initial rating for his PTSD, included notice of 
the criteria for a higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional evidence and/or argument in support of his 
appeal, which the veteran has done by perfecting his appeal 
in February 2006.  See 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
5103A.  Under the circumstances of this case, VA fulfilled 
its obligation to assist and advise the veteran throughout 
the appeals process, and also afforded the veteran and his 
representative a fair opportunity to prosecute the appeal.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Similarly, the veteran and his representative's actions are 
indicative of actual knowledge given that they proffered 
specific argument, which spoke directly to the merits of his 
entitlement to a higher initial rating during the course of 
the appeal.  Specifically, the veteran, by and through his 
representative, provided a March 2005 NOD, a February 2006 
substantive appeal, and sworn testimony at a February 2008 
BVA Hearing, which detailed the severity of his PTSD symptoms 
and described how these symptoms affected his employment and 
daily life in terms of the diagnostic criteria governing his 
condition.  Hence, the Board finds that any defect concerning 
the notice requirement is deemed harmless and nonprejudicial, 
because both the veteran and his representative had a 
meaningful opportunity to participate in the adjudication of 
his claim such that essential fairness was assured throughout 
the appeals process.  See Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, the record also reflects that all existing evidence 
pertinent to the claim has been associated with the claims 
file.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed him.  In 
summary, all relevant facts have been properly developed with 
regard to the veteran's claim, and no further assistance is 
required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Higher Initial Rating for PTSD

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  If there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The Board observes that this is an initial rating case and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  See 
Fenderson v. West, 12 Vet App 119, 126 (1999).

Diagnostic Code 9411, which is governed by the General Rating 
Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, 
provides that:

A 30 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and mild memory 
loss (such as forgetting names, directions, recent 
events).

38 C.F.R. § 4.130.

A 50 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

Id.

A 70 percent disability rating for PTSD is warranted 
when the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

Id.

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed, avoids friends, neglects family, and is 
unable to work).

With respect to the veteran's request for an initial rating 
in excess of 30 percent for PTSD, the evidence of record 
shows that during a December 2004 VA examination, the 
examiner related that the veteran was bothered by the war and 
did not like to discuss his past combat experiences.  The 
veteran reported having difficulty with sleep, which included 
problems falling asleep and remaining asleep.  The veteran 
stated that he has nightmares from his combat experience and 
that he wakes up several times per night with the sweats, 
chills, and "feeling fearful."  The veteran reported having 
flashbacks during the day that were especially pronounced 
with sounds of helicopters or the sounds of gunfire.  He also 
mentioned that he was an avid hunter in adolescence, but has 
been unable to hunt since his return from Vietnam in 1968.  
He stated that he has difficulty interacting with the general 
public and will often "scan to ensure that he is safe."  He 
also rarely goes out in public and has difficulty making or 
maintaining friendships (even during the course of his 
employment at the steel mill).  His difficulty in making 
friends and interacting with supervisors was more pronounced 
following is immediate return from Vietnam; although, the 
intensity gradually decreased over time.  

The veteran denied any legal difficulties, domestic 
disturbances, or other legal/police interventions.  However, 
he reported having underlying anger, primarily verbal, when 
dealing with his family.  He also has difficulty giving and 
receiving affection.  The veteran has difficulty with 
concentration.  He also finds it difficult to watch 
television and/or read the newspaper, particularly if it 
pertains to the Iraq War.  He stated that he often drinks at 
night, "a couple of beers and maybe a couple of glasses of 
brandy," to ensure that is able to sleep.  The veteran has 
never received treatment for mental health or substance abuse 
nor has ever taken psychotropic medication.

Based on objective findings, the veteran was on time for his 
scheduled evaluation session.  He was appropriately dressed 
for the weather and adequately groomed.  He was alert and 
oriented.  He was able to "effectively relate by not only 
responding to questions presented to him, but also 
volunteering information he believed pertinent to his case."  
The examiner reported that the veteran's behavior and 
demeanor were appropriate given his interactional style.  His 
speech was appropriate in volume, but there was a slight 
decrease in processing speed.  The veteran's thought 
processes were logical and goal directed, and thought content 
free of any evidence of delusional ideations, hallucinatory 
perceptions, or obsessive-compulsive tendencies.  He also 
denied any suicidal or homicidal ideations.

During the diagnostic examination, the veteran informed the 
examiner that since his diagnosis of multiple sclerosis, his 
attention and concentration, as well as new learning and 
memory seemed to have "worsened."  The Neurobehavioral 
Cognitive Status Examination revealed mild difficulty with 
immediate auditory attention given that he could only recall 
up to five randomly presented digits without difficulty.  He 
also had problems with the encoding and effective learning 
and later recall of four unrelated words following delay of 
approximately 10 or 15 minutes, but requiring recognition 
cuing to correctly identify the remaining three words.  The 
veteran's abstract reasoning was within expected limits.  The 
examiner stated that if the veteran's intellectual resources 
were formally assessed, "to be somewhere within the lower 
limits of the average classification range."  The veteran 
told the examiner that he couldn't handle money and defers to 
his wife to manage their financial affairs because "he just 
forgets things."  The examiner stated that "although [the 
veteran was] capable of deferring to his wife to manage their 
finances, I would not consider him capable of dealing with 
his finances in an effective or capable manner if he were 
solely responsible for any financial decisions and/or bill 
paying."

Per the criteria outlined in the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, the 
examiner diagnosed the veteran with PTSD given the veteran's 
combat experience and the symptomatology exhibited upon 
examination.  He noted that his limited concentration, 
however, was exacerbated by his nonservice-connected multiple 
sclerosis.  The examiner rendered a secondary diagnosis of 
Cognitive Disorder Not Otherwise Specified related to his 
multiple sclerosis and a diagnosis of Alcohol Abuse given the 
veteran's dependence on alcohol to assist with sleep over the 
years.  The examiner rendered a diagnosis to be 
"approximately 50, such a core being qualitatively defined 
as serious symptoms, or any serious impairment in social, 
occupational, or school functioning."  The examiner stated 
that he would "consider this diagnosis appropriate when 
considering his PTSD alone, his Cognitive Disorder secondary 
to MS alone, or some combination of both."  He further 
stated that "he would judge [the veteran's] alcohol abuse to 
slightly less than this, but I also see his alcohol use/abuse 
as being related to his PTSD because it is a means of self-
medication."

The June 2005 VA treatment notes revealed that the veteran 
denied (during the past month) depression, hopelessness, and 
sadness.  He also denied a history of psychosis, suicidal or 
homicidal ideation.  His mood was fair and declined to 
undergo treatment for depression and PTSD.  No GAF score was 
assigned.

VA treatment records for December 2005, however, noted that 
the veteran presented with problems of limited social 
contact, no motivation, agitation, alcohol abuse, disruptive 
sleep and nightmares with flashbacks.  The findings 
paralleled the findings in the December 2004 VA examination, 
albeit, the findings were made by a social worker.  The 
report noted that the veteran joined a Vietnam Veterans 
Group, which was a positive experience for him.  The 
treatment record also stated that the veteran worked at as a 
steel mill for 22 years prior to retiring.

In a February 2008 video conference hearing, the veteran and 
his wife provided testimony to the fact that the veteran 
suffered from insomnia, personal hygiene issues, 
irritability, social avoidance, and difficulty maintaining 
relationships.  Specifically, the veteran stated that he 
doesn't associate with people any more than necessary and 
that he gets irritated "very, very easily," as indicated on 
page 7 of the hearing transcript.  The wife testified to the 
fact that the veteran does not remember to take his 
medication.  He doesn't shower, shave, or put in his teeth as 
often as he should, as indicated on page 6 of the hearing 
transcript.  The veteran reported being in therapy and 
receives two sessions a month, as indicated on page 4 of the 
hearing transcript.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, his disability picture more nearly 
approximates the criteria for a 50 percent evaluation.  The 
probative medical evidence, including treatment reports from  
December 2005 and the December 2004 VA examination, along 
with the hearing testimony, demonstrate that the veteran's 
PTSD is manifested by social isolation, intrusive 
memories/flashbacks, nightmares, insomnia, hypervigilance, 
anxiety, depressed mood, social avoidance, mild memory loss, 
poor concentration, irritability, PTSD-related alcohol abuse, 
difficulty maintaining relationships, and hygiene issues.  
Significantly, the most recent GAF score is 50.  

A higher rating of 70 percent is not warranted.  Although the 
veteran is unemployed, the veteran is retired on disability 
secondary to multiple sclerosis, as indicated by the December 
2004 VA examination.  Thus, any occupational deficiencies 
appear to be primarily attributed to multiple sclerosis.  
Moreover, the examiner opined that the veteran's 
concentration difficulties are related to the multiple 
sclerosis.  Further, the veteran worked at a steel mill for 
22 years prior to retirement.  The evidence of record does 
not indicate any evidence of depersonalization, 
preoccupations or obsessions.  Specifically, the examiner 
reported that the veteran's thought processes were logical 
and goal directed, and thought content free of any evidence 
of delusional ideations, hallucinatory perceptions, or 
obsessive-compulsive tendencies.  The veteran also denied 
depression, hopelessness, and sadness, as indicated in the 
June 2005 treatment report.

In light of the most recent VA treatment reports and the VA 
examination regarding the veteran's symptoms of PTSD, the 
balance of positive and negative evidence is at the very 
least in relative equipoise.

The veteran is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
The Board finds that the record is in relative equipoise as 
to the symptoms that equal or more nearly approximate the 
criteria for a 50 percent evaluation.  See Fenderson, 12 Vet. 
App. at 125-26. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent rating is warranted for 
PTSD.  




ORDER

Entitlement to an initial disability rating of 50 percent for 
PTSD is granted, subject to the provisions governing the 
award of monetary benefits. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


